                 Case 1:18-cr-00166-PLM ECF No. 272 filed 01/28/20 PageID.3786 Page 1 of 1

                           UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                            CRIMINAL MINUTE SHEET
USA v.       Daniel Dario Trevino                                                      DISTRICT JUDGE:         Paul L. Maloney

    CASE NUMBER                       DATE                TIME (begin/end)             PLACE                   INTERPRETER
      1:18-cr-166                    1/28/2020         9:37 a.m. - 10:56 a.m.       Grand Rapids
                                                       11:14 a.m. - 11:51 a.m.



                                                              APPEARANCES
Government:                                              Defendant:                                     Counsel Designation:
Daniel T. McGraw                                         J. Nicholas Bostic and Stuart Friedman         Retained

             TYPE OF HEARING                                  DOCUMENTS                                CHANGE OF PLEA
    Arraignment:                                    Defendant's Rights                    Charging Document:
       mute             nolo contendre                                                        Read          Reading Waived
                                                    Waiver of Indictment
       not guilty       guilty                                                            Guilty Plea to Count(s)
                                                    Other:
    Final Pretrial Conference                                                             of the
    Detention        (waived     )
                                                                                          Count(s) to be dismissed at sentencing:
    Motion Hearing
    Revocation/SRV/PV                            Court to Issue:

    Bond Violation                                  Order of Detention                        Presentence Report Ordered
    Change of Plea                                  Notice of Sentencing                     Presentence Report Waived
                                                    Order Appointing Counsel                 Plea Accepted by the Court
✔   Sentencing
    Trial                                           Other:                                   Plea Taken under Advisement
    Other:                                                                                    No Written Plea Agreement

                                                               SENTENCING

Imprisonment: See Below                                               Plea Agreement Accepted:       Yes       No

Probation: n/a                                                        Defendant informed of right to appeal:    ✔   Yes      No
                                                                      Counsel informed of obligation to file appeal:      ✔ Yes   No
Supervised Release: See Below
Fine: $ 10,000.00                                                     Conviction Information:
Restitution: $ 0.00                                                       Date: 8/23/2019
                                                                          By: Jury Trial
Special Assessment: $ 1,000.00
                                                                          As to Count (s): See Below

ADDITIONAL INFORMATION:
Defendant sentenced to 188 months imprisonment on Counts 1, 2, 6, 8, 9, 10, and 7 and 60 months imprisonment on Counts 3,
4, and 5, all counts concurrent, followed by 4 years supervised release on Counts 1 and 7, 3 years supervised release on Counts
2, 6, 8, 9, and 10, and 2 years supervised release on Counts 3, 4, and 5, terms concurrent; Defendant's request for stay of
execution of judgment is denied, defendant can renew through filing written motion; Atty Bostic's motion to withdraw is granted
                    CUSTODY/RELEASE STATUS                                              BOND AMOUNT AND TYPE

Remanded to USM                                                          $

CASE TO BE:                                                           TYPE OF HEARING:

Reporter/Recorder:         Kathleen Thomas                            Case Manager:         A. Redmond
